Exhibit 10
GENERAL ELECTRIC COMPANY
2006 EXECUTIVE DEFERRED SALARY PLAN




I.
Eligibility



Each employee of General Electric Company or a participating affiliate
("Company") who, as of December 31, 2005, is in an Executive Band or higher
position, or, in the discretion of affiliate management, an equivalent position
in such affiliate, and who is subject to U.S. tax laws, shall be eligible to
participate in this Plan.


II.
Deferral of Salary




 
1.
Each employee eligible to participate in this Plan ("Participant") shall be
given an opportunity to irrevocably elect (subject to any conditions set out in
the election form) prior to any deferral hereunder:




(a)  
the portion of the Participant's annual base salary rate as of November 1, 2005
to be deferred. The minimum portion deferred shall be 10% and the maximum shall
be 50%, and




(b)  
the form of payout alternative as set forth in Section V.




 
2.
Commencing with base salary for January 2006, the Participant's total base
salary elected to be deferred under this Plan will be deferred in ratable
installments through the month of December 2006, and will be credited to the
Participant's deferred salary cash account ("Deferred Account") as of the end of
the month of deferral ("Deferral Date").



III.
Special One-Time Matching Credit



As of December 31, 2006, a special one-time credit shall be made to the Deferred
Account of each Participant who is actively employed by the Company on such
date. The amount of such credit shall equal 3.5% of the total base salary
deferred under this Plan by the Participant (excluding interest). Such credit
shall not be provided for any Participant who has terminated employment with the
Company for any reason prior to December 31, 2006, or is not actively employed
on such date.


IV.
Manner of Accounting




 
1.
Each Deferred Account shall be unfunded, unsecured and nonassignable, and shall
not be a trust for the benefit of any Participant.




 
2.
Except as may be otherwise provided in Section V or VIII, the Participant's
Deferred Account will be credited with (a) the amount of base salary deferred on
each Deferral Date as set forth in Section II, (b) the special one-time matching
credit as set forth in Section III, and (c) interest at the annual rate of 8.5%
compounded annually on each December 31.


(1)

--------------------------------------------------------------------------------



V.
Payment of Deferred Account




 
1.
Payment of a Participant's Deferred Account will be made only after termination
of employment of the Participant.




 
2.
If no manner of payment election is made, the Deferred Account will be paid in
10 annual installments commencing on March 1 (or as soon thereafter as
practical) following the year of termination of employment.




 
3.
At the time of election to defer base salary, a Participant may irrevocably
elect: (a) the number of annual payout installments (minimum of 10, maximum of
20) of the Deferred Account commencing on March 1 (or as soon thereafter as
practical) following the year of termination of employment, unless (b) a lump
sum payment of the Deferred Account is elected in which case the lump sum
payment will be made on March 1 (or as soon thereafter as practical) following
the year of termination of employment.




 
4.
Participants who terminate their employment on or after December 31, 2006
because of retirement, death, disability, layoff, plant closing or transfer to a
successor employer which is not controlled by the Company, or Participants who
terminate their employment on or after December 31, 2010 for any reason, will
receive payouts based on Deferred Account accumulations at the 8.5% interest
rate. Payments will be made pursuant to Section V.2 or V.3 above beginning on
March 1 (or as soon thereafter as practical) following the year of termination
of employment.




 
5.
If the Participant terminates employment prior to December 31, 2006 for any
reason, or prior to December 31, 2010 for any reason other than retirement,
death, disability, layoff, plant closing or transfer to a successor employer
which is not controlled by the Company, the Participant's Deferred Account will
be paid in a lump sum as soon as practical following the date of termination.
Unless waived by the Chairman, Section IV.2. (c) shall not apply to such a
Participant and no interest shall be payable with such lump sum.




 
6.
Notwithstanding any provision of this Plan to the contrary, no payments shall be
made to a key employee during the six-month period following his separation from
service to the extent necessary to comply with Section 409A(a)(2) of the
Internal Revenue Code.



VI.
Death Benefits



In the event of a Participant's death prior to receiving any or all payments to
which the Participant is entitled, the remaining Deferred Account shall be paid
at the time and in the manner provided in Section V to the beneficiary or
beneficiaries designated by the Participant on a beneficiary designation form
properly filed by the Participant with the Company in accordance with
established administrative procedures. If no such designated beneficiary
survives the Participant, such remaining benefits shall be paid as set forth
above to the Participant's estate.



(2)

--------------------------------------------------------------------------------



VII.
Administration and Interpretation



This Plan shall be administered by a "Committee" consisting of not less than two
persons appointed from time to time by the Chairman. The Committee shall have
full power and authority on behalf of the Company to administer and interpret
the Plan in its sole discretion. All Committee decisions with respect to the
administration and interpretation of the Plan shall be final and binding upon
all persons.


VIII.
Amendment of the Plan



This Plan may be amended, suspended or terminated at any time by the Management
Development and Compensation Committee of the Board of Directors (“MDCC”),
except that the MDCC may not alter a Participant’s individual elections made
pursuant to Section II.1.


IX.
Effective Date



The effective date of this Plan shall be January 1, 2006.



(3)

--------------------------------------------------------------------------------









2006 EXECUTIVE DEFERRED SALARY PLAN








As provided pursuant to the terms of the above-mentioned Plan, Messrs. Norman C.
LaFlamme and Jerry Wald are hereby appointed to serve on the administrative
committee for said Plan.


 
(4)